Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 and 21-25 (new) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,904,398. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the present claims are broader and similar in scope to those of the claims of U.S. Patent No. 10,904,398 with different in wording variations. For example:
Claim 1 of the present invention
Claim 12 of U.S. Patent No. 10,904,398
A non-transitory computer-readable storage medium that stores instructions to be executed by at least one processor, wherein the instructions cause a Mobile Switching Centre Server (MSS), Telephony Application Server (TAS) or other server coupled to a telecommunications network to perform a method for offline charging, the method comprising: 









performing a default call handling (DCH) procedure to allow the call on the telecommunications network; 

changing a charging detail record (CDR) to indicate the exception and the type; 

and, enabling an offline charging procedure based on the changed CDR to charge the subscriber for at least a portion of the call.


sending an interrogation request for online metering of the call by a subscriber of the telecommunications network, wherein the interrogation request identifies the subscriber and the call;  






performing a default call handling (DCH) procedure to allow the call on the telecommunications network;  

modifying a charging detail record (CDR) to indicate the type of the exception;  

enabling an offline differential charging procedure based on the modified CDR to charge the subscriber for at least a portion of the call.


	From the above claim comparison, the limitations of claim 1 of the present invention are clearly covered/anticipated by that of claim 12 of U.S. Patent No. 10,904,398. Independent claim 6 and 21(new) directed to a similar features as those in claim 1 and therefore rejected for the same reason addressed above. The remaining dependent claims are corresponding to at least the dependent claims of U.S. Patent No. 10,904,398. 
Allowable Subject Matter
Claims 1-15 and 21-25 would be allowable upon overcoming the double patenting rejection.
Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive.
Applicant indicated that a Terminal Disclaimer was filed with the response to overcome the double patent rejection. However, the examiner was unable to find such TD in the file. Therefore, the rejections is sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.




/Quoc D Tran/
Primary Examiner, Art Unit 2651
January 4, 2022